PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/216,168
Filing Date: 21 Jul 2016
Appellant(s): United Technologies Corporation



__________________
Eric J. Baron
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/13/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/10/2022 from which the appeal is taken is being maintained by the examiner.

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-4, 6, 9-10, 12, 15-17, 19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zeiner et al. (US 2012/0266606) in view of Pech et al. (US 2014/0373554), Smith (US 5,463,865), and Nesdill et al. (US 2015/0167553).
Claims 5, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zeiner et al. (US 2012/0266606) in view of Pech et al. (US 2014/0373554), Smith (US 5,463,865), Nesdill et al. (US 2015/0167553), and Catt (US 2015/0096359).

(2) Response to Argument
Appellant argues, regarding claims 1 and 15, that the detection of a fault condition in Zeiner is with respect to the air turbine starter, not a fault condition of the air starter valve and Zeiner fails to teach that a commanded valve state may not be achieved if the valve is in a stuck open position. Appellant further argues that Zeiner does not teach “a fault condition of the starter air valve that prevents the controller from maintaining the motoring speed of the gas turbine engine shaft of the starting spool below the threshold level”, as recited in claims 1 and 15. 
Appellant additionally argues that although Smith teaches determining whether a starter air valve is opened or closed, Smith’s fault detection is not performed “in response to the controller commanding the starter air valve to close” as recited in claims 1 and 15. Appellant also argues that Smith does not teach preventing the controller from maintaining a motoring speed of the gas turbine engine shaft of the starting spool. 
Appellant further argues that Nesdill’s mitigation action is not performed “based on detection of the fault condition”. Appellant also argues that the actions of Nesdill are performed by an APU ECU which does not receive any information about the starter air valve. Therefore, according to Appellant, Nesdill’s teachings cannot be reasonably combined with Zeiner in view of Pech and Smith.
Appellant also argues, regarding claim 9, that Zeiner does not teach an engine control interface operable to communicate with the auxiliary power unit on a digital communication bus and there is no reasonable motivation to include the teachings of Nesdill. 
Appellant further argues, regarding claim 5, that the Office Action does not cite any portion of Nesdill that teaches an engine control interface does not teach an engine control interface operable to communicate with the auxiliary power unit on a digital communication bus and there is no reasonable motivation to include the teachings of Nesdill. 
Appellant also argues that Catt’s controller is not equivalent to the claimed controller and there is no reasonable motivation to include the teachings of Catt with the Zeiner in view of Pech, Smith, and Nesdill. 

In response to Appellant’s argument, the Examiner notes the following: 
Regarding Appellant’s argument that Zeiner does not detect a fault condition of the starter air valve, a stuck open position, or maintaining a motoring speed of the gas turbine engine shaft of the starting spool, it is also noted that the claims are not being rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeiner. Instead, claims 1 and 15 have been rejected under 35 U.S.C. 103 as being unpatentable over Zeiner in view of Pech, Smith, and Nesdill. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Additionally, it is noted that the claims are given their broadest reasonable interpretation in light of the specification. Appellant discloses that “if FADEC 102A commands starter air valve 116A closed but detects no decrease in engine speed N2, starter speed NS, and/or air pressure SAP, then the FADEC can determine that a fault condition is present” (Paragraph 0029).
It is noted that Zeiner teaches that his engine control (104) commands the starter air valve (110) of the air turbine starter (108) to an open position and a closed position (see Paragraph 0022 of Zeiner). Zeiner further teaches (Paragraph 0022) that when starter air valve (110) is in an open position, pressurized air flows to the air turbine starter (108) and, conversely, when the starter air valve (110) is in a closed position, pressurized air does not flow to the air turbine starter (108). Zeiner also teaches (Paragraph 0017) that the air turbine starter (108) is coupled to the gas turbine engine (102) such that when pressurized air impinges upon the turbine (114) of the air turbine starter (108), the shafts of the air turbine (114) and the gas turbine engine (102) rotate. 
Pech also teaches an air turbine starter (20) and a gas turbine engine (22) which are connected through an accessory gearbox (24) such that, under normal operation, the rotational speed (N2) of the gas turbine engine (22) is proportional to the speed of the air flowing through the turbine starter (42). Therefore, the gas turbine rotates when pressurized air is provided to the air turbine starter causing its turbine to rotate once the combination is made as discussed in the Final Action. See Final Action, pg. 4.
Zeiner additionally teaches that the engine control (104) is configured to receive a rotational speed signal which determines whether the starter air valve (110) is in a closed position or an open position (see Paragraph 0025 of Zeiner below). 

    PNG
    media_image2.png
    591
    762
    media_image2.png
    Greyscale

In response to the indication that pressurized air is causing the rotational speed to be outside of a predetermined speed threshold, it is noted that Zeiner can determine if a fault has occurred in the starter, based on a received rotational speed signal of the starter and he proposes modulation of pressurized air to the starter to control the speed of the starter so that extended operation at turbine resonance conditions can be avoided (see Paragraphs 0026-0027 of Zeiner below).

    PNG
    media_image3.png
    759
    784
    media_image3.png
    Greyscale

Although Zeiner does not explicitly state that the starter air valve being in a stuck open position is included in his “one or more faults” (Paragraph 0026 of Zeiner), attention is drawn to Smith who teaches that damage to a starter turbine (50) or other downstream components may be prevented by detecting failures in a starter air valve (20), such as if the restrictor (25) of the valve is stuck fully or partially open and leakage therethrough causes the starter to turn (see Column 2, lines 44-47 of Smith below). 

    PNG
    media_image4.png
    184
    464
    media_image4.png
    Greyscale

Therefore, Zeiner’s engine controller 104 detects, due to received speed signal from sensor 112, whether pressurized air is flowing to the air turbine starter causing turbine 114 to rotate. It is noted that this detection may occur subsequent to the controller commanding the starter air valve 110 to close because, as taught by Smith, air flow to the starter is generally controlled by a starter valve which acts as an on/off valve (Column 1, lines 14-17 of Smith), and if the restrictor of the valve is stuck at least partially open when it is intended to be closed, the air leakage through the valve is capable of rotating and damaging the starter (Column 2, lines 44-52 of Smith). Furthermore, a command from Zeiner’s engine control to modulate the starter air valve in a closed position would not result in the closure of the starter air valve if the starter air valve is binding or sticking in the partially or fully open position, as taught by Smith. Consequently, the speed of the air turbine starter and the gas turbine engine attached thereto, would be prevented from being maintained below a preset threshold speed (see Paragraph 0025 of Zeiner). It is noted that this detection as taught by the combination as a whole occurs in the same manner as Appellant’s disclosed technique of indirectly detecting a starter air valve fault based on detecting no decrease in starter speed (see Paragraph 0029 of Appellant’s specification).
It is noted that Smith teaches that the position of the starter air valve and a detection of its failure could also be determined based on the starter air pressure (Column 1, lines 33-51 of Smith). Appellant also discloses an alternative to the speed detection of the failure, in the same manner as Smith, by detecting a failure if there is no decrease in starter air pressure when the valve is desired in a closed position (see Paragraph 0029 of Appellant’s specification).
Regarding Appellant’s argument that Smith does not teach determining whether the starter air valve is opened or closed, or maintaining a motoring speed of the gas turbine engine shaft of the starting spool, it is noted that the claims are not being rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith. As discussed above, Zeiner teaches a controller which sends commands to a starter air valve to open and close and also teaches that the speed of the air turbine starter and the gas turbine engine attached thereto, would be prevented from being maintaining below a preset threshold speed if the air sent to the starter was not controlled (see Paragraphs 0022 and 0025 of Zeiner).
Regarding Appellant’s argument that Nesdill’s mitigation action is not performed based on detection of the fault condition, the Examiner notes that Nesdill is relied upon for teaching a surge control valve and inlet guide vanes which are controlled by a controller to increase or decrease the amount of air to the air turbine starter, thereby increasing or decreasing the speed of the main engine (Paragraphs 0030, 0039, and 0044 of Nesdill). Although Nesdill does not teach detecting a fault condition, Zeiner teaches determining one or more faults (Paragraph 0026 of Zeiner) and that the acceleration rate and speed may be controlled by modulating the flow of pressurized air to the air turbine starter to avoid extended operation at turbine resonance conditions (Paragraph 0027 of Zeiner). Therefore, one having ordinary skill in the art would have been motivated to include Nesdill’s concept of commanding a mitigation action that reduces the delivery of compressed air to the air turbine starter with the fault detection system of Zeiner in view of Pech and Smith so that the amount of air to the air turbine starter may be decreased (Paragraph 0029 of Nesdill), so that a more precise amount of air to the air turbine starter is provided (Paragraph0044 of Nesdill), and therefore, avoid an amount of air through the starter air valve that would be adequate to turn and damage the turbine starter or any other downstream components (Column 2, lines 44-52 of Smith), and also to avoid extended operation at turbine resonance conditions (Paragraph 0027 of Zeiner). It is noted that "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.

    PNG
    media_image5.png
    448
    701
    media_image5.png
    Greyscale

As shown above, the inclusion of Nesdill’s commands to the inlet guide vanes and surge control valve provide airflow control to the air turbine starter and thus control of the main engine speed. Nesdill’s commands also help achieve Zeiner’s desired result of controlling the flow of pressurized air to the starter to control speed in the event that the starter air valve may be at least partially stuck open, a fault discussed in Smith, which without any action by the controller would cause the air turbine to rotate at speeds outside of a predetermined threshold, leading to potential damage of the starter.
Regarding Appellant’s argument that the actions of Nesdill are performed by a different controller than the controller of Zeiner, it is noted that Zeiner teaches an engine controller which commands the starter air valve to open and close that is implemented as a full authority digital engine control, or FADEC (Paragraph 0016 and 0022). Although Nesdill teaches that the opening and closing of the surge valve (222), inlet guide vanes (218), and starter air valve (220) can be adjusted based on the ECU (250), Nesdill further teaches that commands from the FADEC (120) are provided to one or more actuators to thereby control engine operation by influencing air flow through the engine (Paragraph 0019 of Nesdill) and that the pneumatic power to the air turbine starter is based on commands from the FADEC (Paragraph 0021 of Nesdill). Therefore, as discussed above, including Nesdill’s teaching of adjusting the surge valve, inlet guide vanes, and starter air valve based on commands from the controller to the system of Zeiner in view of Pech and Smith would have been obvious to one having ordinary skill in the art so that the amount of air to the air turbine starter may be decreased (Paragraph 0029 of Nesdill) which leads to preventing an amount of air through the starter air valve that would be adequate to damage the turbine starter or any other downstream components (Column 2, lines 44-52 of Smith) as well as avoiding extended operation at turbine resonance conditions (Paragraph 0027 of Zeiner).
Regarding Appellant’s argument that Zeiner does not teach an engine control interface operable to communicate with the auxiliary power unit on a digital communication bus and there is no motivation to include Nesdill’s teachings, it is noted that Zeiner does not discuss that his FADEC includes an interface communicating with the compressed air source on a digital communication bus. However, Nesdill teaches that his FADEC may be implemented in a computer system that includes a processor, an interface, a storage device, a bus, and a memory, where the bus serves to transmit programs, data, status and other information or signals between various components of the engine system and may include any suitable physical or logical mechanisms of connecting computer systems and components (Paragraph 0045 and Figures 1-3 of Nesdill). As discussed above, Nesdill’s control system (which may include the interface and bus discussed in Paragraph 0045) allows for the adjustment of the amount of air to the air turbine starter (Paragraph 0029 of Nesdill) which leads to avoiding an amount of air through the starter air valve that would be adequate to turn and damage the turbine starter or any other downstream components (Column 2, lines 44-52 of Smith) and also avoids extended operation at turbine resonance conditions (Paragraph 0027 of Zeiner).
Regarding Appellant’s argument that Catt’s controller is not equivalent to the claimed controller and there is no reasonable motivation to include the teachings of Catt with the other prior art references, it is noted that Nesdill teaches, as discussed above, that his control system includes an interface and a bus, wherein the bus serves to transmit programs, data, status and other information or signals between the various components of the engine system (see Paragraph 0045 of Nesdill). Zeiner in view of Pech, Smith, and Nesdill does not teach, however, that the state information of the bleed valves is received by the controller. Catt teaches that state information of one or more bleed valves (via a sensor which indicates a position of the valves; see Paragraph 0010 of Catt) may be received by a controller (64). Although Catt does not teach an identical controller as Zeiner or Nesdill, it is noted that "[t]he test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures."). In this case, Catt teaches the concept of providing state information of valves to a controller. One having ordinary skill in the art would have recognized that including Catt’s teaching to the control system of Zeiner in view of Pech, Smith, and Nesdill allows the analysis of data from the sensor inputs to predict a fault (Paragraph 0020 of Catt).



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/THOMAS P BURKE/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
Conferees:
/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741   

                                                                                                                                                                                                     /MATTHEW F DESANTO/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.